848 F.2d 189
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry COOPER, Plaintiff-Appellant,v.UNITED STATES DEPARTMENT OF JUSTICE, et al., Defendants-Appellees.
No. 87-6337.
United States Court of Appeals, Sixth Circuit.
May 13, 1988.

Before LIVELY, MERRITT and BOGGS, Circuit Judges.

ORDER

1
This matter is before the court upon consideration of the appellees' motion to dismiss the appeal for lack of jurisdiction and the appellant's response.


2
A review of the record indicates that appellant initiated a civil action on March 20, 1987.  On December 3, 1987, the district court adopted the magistrate's report and recommendation and dismissed the second and third claims regarding denial of counsel and false information in the presentence investigation reports.  The Freedom of Information Act claim was held in abeyance pending the Supreme Court's decision in Julian v. United States Dep't of Justice, 806 F.2d 1411 (9th Cir.1986), cert. granted, --- U.S. ----, 107 S.Ct. 3209 (1987).  Appellant appealed from the December 3 order.


3
This court lacks jurisdiction in the appeal.  Absent a Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all claims or parties is not appealable.   Liberty Mutual Ins. Co. v. Aetna Life Ins. Co., 782 F.2d 58, 59 (6th Cir.1986).  No Rule 54(b) certification was made in the instant appeal.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.   See Gillis v. Department of HHS, 759 F.2d 565 (6th Cir.1985).  The order does not qualify for immediate appeal pursuant to 28 U.S.C. Sec. 1292 or the "collateral order" exception of Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).


4
It is ORDERED that the motion to dismiss be granted and the appeal be and hereby is dismissed.  Rule 8, Rules of the Sixth Circuit.